        Case 2:18-mj-02623-DUTY Document 10 Filed 10/09/18 Page 1 of 1 Page ID #:42
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

         MINUTES -DETENTION HEARING - REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER -
                                         NEBBIA HEARING

Case No. 18-MJ-2623-1                                          CourtSmart CS 10/9/18                Date: October 9, 2018
Present: The Honorable fcan P. Rosenbluth                                                                   U.S. Magistrate Judge
           Bea Martinez                                     David Ryan                                           N/A
           Deputy Clerk                               Assistant U.S. Attorney                             Interpreter /Language


 USA v. Benjamin Drake Daley                                      Attorney Present for Defendant:
                                                                   Stephen G. Frye
     Present     Custody   ❑Bond     ❑Not present                   Present     CJA    ❑ Retd   ❑ DFPD       ❑Not present

PROCEEDINGS: DETENTION HEARING
C~ Government's request for detention is: C~GRANTED ❑DENIED ❑WITHDRAWN ❑CONTINUED
❑ Witnesses CST (see separate list).         ❑Exhibits Marked/Admitted (see separate list).
❑ Court orders that exhibits be returned to the respective counsel /party of record.
    ❑ See Receipt for Release of Exhibits to Counsel.
❑ Counsel stipulation to bail.
❑ Court finds presumption under 18 USC 3142e                                     has not been rebutted.
 C~ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate detention order.
❑ Court finds presumption under 18 USC 3142e                                     has been rebutted.
❑ Court sets bail at: $                                                ❑ SEE     ATTACHED      COPY OF CR-Ol BOND FORM
    FOR CONDITIONS OF RELEASE.
❑ Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order re temporary detention.
❑ Court orders further detention /bail hearing to be set on                                        at               ❑a.m./ ❑p.m. in
      Courtroom                                        before Judge
❑     Court orders case continued to                             at                 ❑a.m./ ❑p.m. for                    , in
      Courtroom                               before Judge
❑ Release Order Issued -Release No.
C~ Other: Defendant is held to Answer in the Western District of Virginia ASAP. Court Notes Gov't provided no reporting
 instructions. Defendant requested a Preliminary hearing in the charging district set for October 16, 2018 at 4:30 p.m.

PROCEEDINGS:               ❑REVIEW /RECONSIDERATION OF BAIL /DETENTION ORDER -BOND HEARING
                           ❑ NEBBIA HEARING

 Hearing on ❑Plaintiff's ❑Defendant's request for review /reconsideration of bail /detention order had and request is:
                          ❑ GRANTED ❑DENIED
 Court ORDERS bail as to the above-named defendant ❑modified to ❑set at: $
     ❑ SEE ATTACHED COPY OF CR-Ol BOND FORM FOR CONDITIONS OF RELEASE.
 ❑    Bond previously set is ordered vacated.
 ❑    Court orders defendant permanently detained. See separate order.
 ❑    Court denies request for bail, defendant shall remain permanently detained as previously ordered.
 ❑    Witnesses CST (see separate list).       ❑Exhibits Marked /Admitted (see separate list).
 ❑    Court orders that e~ibits be returned to the respective counsel /party of record.
      ❑ See Receipt for Release of Exhibits to Counsel.
 ❑    Case continued to                                  at                ❑ a.m. / ❑ p.m. for
      before Judge                                                                  in Courtroom
 ❑    Nebbia conditions are satisfied and the Government approves the bond package as presented to the Court.
 ❑    Other


 Release Order Issued -Release No.                                                                                     10
                                                                                         Deputy Clerk Initials bm


M-46(06/10)    MINUTES -DETENTION HEARING - REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDER - NEBBIA HEARING
    Case 3:18-cr-00025-NKM-JCH Document 17-10 Filed 10/11/18 Page 1 of 1 Pageid#: 213
